NOTICE
        The text of this opinion can be corrected before the opinion is published in the
        Pacific Reporter. Readers are encouraged to bring typographical or other
        formal errors to the attention of the Clerk of the Appellate Courts:
                            303 K Street, Anchorage, Alaska 99501
                                     Fax: (907) 264-0878
                              E-mail: corrections @ akcourts.us.


            IN THE COURT OF APPEALS OF THE STATE OF ALASKA


JENNIFER LYNN RIRIE,
                                                       Court of Appeals No. A-13039
                            Appellant,               Trial Court No. 3AN-15-01634 CR

                     v.
                                                                 O PIN IO N
MUNICIPALITY OF ANCHORAGE,

                            Appellee.                 No. 2677 — September 11, 2020


             Appeal from the District Court, Third Judicial District,
             Anchorage, Gregory J. Motyka, Judge.

             Appearances:     Megan M. Rowe, Denali Law Group,
             Anchorage, for the Appellant. Sarah E. Stanley, Assistant
             Municipal Prosecutor, and Rebecca A. Windt Pearson,
             Municipal Attorney, Anchorage, for the Appellee.

             Before: Allard, Chief Judge, and Wollenberg and Harbison,
             Judges.

             Judge ALLARD.


             D.R., the ten-month-old son of Jennifer Lynn Ririe, was brought to the
emergency room for injuries on the front and back of his head and his ear. As a result,
the Office of Children’s Services (OCS) instituted a child-in-need-of-aid case for
Ririe’s three children, and the Municipality of Anchorage instituted a criminal case
against Ririe.
             The Municipality and Ririe entered into a deferred sentencing agreement,
under which Ririe would plead guilty to child neglect under Anchorage Municipal
Code 08.10.040(B)(3) but would be allowed to withdraw her plea and have her
criminal case dismissed if she complied with OCS’s requirements and
recommendations. Ririe’s child-in-need-of-aid case was subsequently dismissed
without opposition from OCS, but the Municipality nevertheless argued that Ririe had
not complied with OCS requirements and recommendations and therefore could not
withdraw her plea. The district court agreed with the Municipality and sentenced Ririe
pursuant to the deferred sentencing agreement.
             Ririe now appeals, arguing that the district court erred in finding that she
was in violation of the deferred sentencing agreement. For the reasons explained here,
we agree with Ririe. We accordingly vacate the court’s order and remand this case to
the district court for withdrawal of Ririe’s plea and dismissal of Ririe’s criminal case.




      Factual background
             In February 2015, D.R. was taken to the hospital with unexplained
injuries. OCS took emergency custody of him and his two siblings and filed the child-
in-need-of-aid action. The Municipality charged Ririe with child abuse under AMC
08.10.030(B).
             In May 2015, OCS provided Ririe with a family case plan. The case plan
laid out goals that she was required to meet, as well as the actions she needed to take
to meet those goals. Among the stated goals was that Ririe “understand[] her role as


                                          –2–                                       2677
a protective caregiver to her children and [be] aligned with them,” as well as have “the
knowledge and skills to fulfill her caregiving responsibility.” OCS would support
these goals by referring Ririe to a “parenting assessment,” providing collateral
information for the assessment, and helping her identify appropriate services to
address any recommendations that came out of it. Ririe was directed to complete the
parenting assessment and follow the recommendations.


      The deferred sentencing agreement
             In February 2016, Ririe and the Municipality entered into a deferred
sentencing agreement. Under the agreement, Ririe pleaded guilty to child neglect under
AMC 08.10.040(B)(3), and sentencing was deferred for nine months. If Ririe followed
the terms of the agreement, then Ririe could withdraw her plea, and the Municipality
would dismiss her case. If she failed to abide by the conditions, she would receive a
sentence of 180 days with 180 days suspended.
             One of the conditions in the deferred sentencing agreement was that Ririe
“[c]omply with OCS requirements/recommendations, including any case/safety plan
in effect.” This provision of the deferred sentencing agreement stated:
             Defendant agrees to abide by the following additional conditions:
             a. Comply with OCS requirements/recommendations,
             including any case/safety plan in effect. Compliance with
             OCS includes, but is not limited to, the following:
                   i. Contact and communication with D.R. . . . only as
             authorized/approved/recommended by OCS.
                   ii. Report without delay to OCS any injuries to D.R.
             while D.R. is in Defendant’s custody or care, or otherwise
             as soon as possible if Defendant observes or otherwise
             becomes aware of any such injuries.

                                         –3–                                       2677
The only other condition that Ririe was required to meet was payment of a $250 fee
to the Municipality.
             In a separate email to Ririe’s defense attorney, the assistant municipal
prosecutor appeared to indicate that the Municipality would dismiss the criminal case
if OCS closed its case. The email stated:
             [I]f we get to a point during the DSA [deferred sentencing
             agreement] term where OCS has fully closed its case where
             your client and D.R. are concerned — and she has
             otherwise fully complied with all of her other DSA
             [deferred sentencing agreement] conditions — then MOA
             [the Municipality] upon confirming all of that will proceed
             with filing a dismissal at that juncture.


      The child-in-need-of-aid case is dismissed
             Seven months later, in September 2016, the child-in-need-of-aid case was
dismissed upon Ririe’s unopposed motion. The dismissal order noted that OCS did
not oppose the dismissal and the court found there was “good cause to dismiss
consistent with the welfare of the children and family.” Ririe later requested that OCS
overturn the substantiated findings of “mental injury and physical abuse” entered
against her. OCS granted her request and changed the findings to “not substantiated.”


             Despite the uncontested dismissal of the child-in-need-of-aid case, the
Municipality did not dismiss the criminal case. Instead, it argued that Ririe was in
violation of the deferred sentencing agreement because (according to the Municipality)
she had not fully complied with the OCS requirements. The Municipality alleged
multiple violations of the OCS requirements, but only two are relevant to this appeal:
(1) that Ririe failed to alert OCS regarding her psychological evaluation (a component
                                         –4–                                      2677
of the parenting assessment) so that OCS could provide collateral information to the
evaluator; and (2) that Ririe failed to obtain a mental health evaluation of D.R.’s
sibling, who was believed to have possibly injured D.R.
              The district court held an evidentiary hearing across two days in August
and October 2017. Ririe and her former OCS caseworker testified regarding the
parenting assessment and the sibling’s mental health evaluation.


      Testimony regarding the parenting assessment
              The caseworker testified that, early in the case, she told Ririe that Ririe
had to complete a psychological evaluation as part of the parenting assessment and that
OCS needed to provide collateral information to aid in the evaluation. According to
the caseworker, Ririe’s child-in-need-of-aid attorney set up the evaluation without
proper notice to OCS. As a result, OCS was unable to provide collateral information
to the evaluator. The caseworker testified that this meant that the evaluator did not ask
some specific questions tailored to Ririe that OCS would have wanted the evaluator
to ask and that the evaluation — although completed — did not serve the purpose
OCS wanted it to serve.
              The caseworker acknowledged that the evaluation and the parenting
assessment were considered complete months before the deferred sentencing
agreement was entered into. The record also shows that Ririe was not told to complete
another psychological evaluation or told that the parenting assessment was considered
incomplete.
              Ririe testified that she was unaware of any issue relating to OCS’s ability
to provide collateral information to the evaluator. Ririe testified that her attorney
arranged for the evaluation to occur in a conference room at her attorney’s office, and

                                          –5–                                       2677
Ririe signed a release of information and gave it to her attorney. It was her
understanding from her attorney that OCS had, in fact, provided collateral information,
although she conceded she had no direct knowledge of this.1


       Testimony regarding the sibling’s mental health evaluation
              The caseworker testified that Ririe had told her that one of D.R.’s siblings
(who was a toddler) had caused D.R.’s injuries. Ririe said she had started to look into
getting the sibling a mental health evaluation, and the caseworker agreed that this was
an appropriate way to respond. The caseworker acknowledged that Ririe scheduled
the evaluation, and the mental health agency communicated with the caseworker and
requested collateral information from her. But the caseworker testified that she later
received multiple calls regarding Ririe either not showing up to the evaluation or
rescheduling the evaluation and then cancelling. According to the caseworker, the
evaluation was still not done at the time the child-in-need-of-aid case was dismissed.
              Ririe testified that there was an evaluation and that the agency had
determined that the sibling did not meet the agency’s qualifications for therapy. Ririe
agreed with this determination because the sibling’s behavior had improved in the
interim. Ririe acknowledged that she missed multiple appointments before finally
bringing the sibling in for the evaluation. Ririe also provided a letter from the
evaluating agency confirming that Ririe met with its staff in July 2016 and that “[b]ased



   1
       In her later motion for reconsideration, Ririe attached an email from her therapist to
the caseworker dated months before the deferred sentencing agreement. In the email, the
therapist acknowledged having received and reviewed a packet of collateral information
from OCS, and she stated that this collateral information did not change her assessment of
Ririe’s parenting abilities.
                                            –6–                                         2677
on the information [Ririe] provided at that time, [it] declined to intake [the sibling] into
services.”
              When the caseworker was shown this letter, she testified that it matched
her view that no true evaluation was done because Ririe had not thought one was
necessary.
       The district court’s order and Ririe’s motion for reconsideration
              Based on the testimony elicited at the evidentiaryhearing, the Municipality
argued that Ririe was in violation of the deferred sentencing agreement because she
had not fully complied with the OCS requirements and recommendations. Ririe
argued that she had complied with her OCS case plan, as evidenced by the dismissal
of her OCS case, and she asserted that she was not in violation of the deferred
sentencing agreement.
              The district court found that both Ririe and the caseworker were credible,
but that Ririe’s view of her compliance was irrelevant, and it was the caseworker’s and
OCS’s view of Ririe’s compliance that was material. The court issued a written order,
finding that Ririe was in violation of the deferred sentencing agreement because she
had failed to give OCS the chance to provide collateral information to the agencies
who completed the mental health evaluations of Ririe and D.R.’s sibling.
              Ririe moved for reconsideration. In her motion for reconsideration, Ririe
argued that completing the parenting assessment could not be considered a condition
of the deferred sentencing agreement because that OCS requirement was already
complete by the time the parties entered into the deferred sentencing agreement.
              Ririe also argued that she had substantially complied with the OCS
requirement that she get a mental health evaluation for D.R.’s sibling. She pointed out
that the record showed that she scheduled and eventually obtained the evaluation, as

                                           –7–                                         2677
she was required to do. And the record did not show that she had ever been told that
delivering collateral information to the agency was part of her responsibility. Ririe also
pointed out that her child was in OCS custody at the time and OCS was aware that the
evaluation had been scheduled and therefore could have provided the collateral
information to the agency.
             Lastly, Ririe argued that it was error for the court to defer to the
caseworker’s personal view of whether Ririe had complied with the OCS requirements
and recommendations. Ririe argued that this was a question that the court was
required to decide independently based on the evidence presented at the hearing.
             The district court summarily denied Ririe’s motion for reconsideration
without responding to any of her arguments.


      Why we vacate the district court’s order
             On appeal, Ririe argues that the district court erred when it found that she
had violated the terms of the deferred sentencing agreement. She asserts that she
substantially complied with the terms of the agreement, as evidenced by the dismissal
of her OCS case and her own testimony, which was found credible by the district
court. The Municipality argues that the district court’s findings that Ririe violated the
agreement are supported by the record and not clearly erroneous.
             Neither party addresses the central issue in this case, which is what
substantial compliance means in the context of this deferred sentencing agreement and
what the terms of the agreement were in the first place.




                                          –8–                                        2677
              A deferred sentencing agreement, like a plea agreement, is essentially a
contract between a defendant and the government.2 If a dispute arises concerning the
terms of the agreement, the trial court must make findings regarding the existence and
meaning of those terms.3 When the terms of the agreement are ambiguous, “the court
is required to construe the ambiguity against the State, because the State is the party
with the greater bargaining power.”4
              If one party alleges that the other party has violated the agreement, the
trial court must make findings regarding the asserted breach.5 If a breach is found, the
court must then decide whether the breach was “material.”6 Whether a breach is
material is ultimately a question of law, which is reviewed de novo.7
              Here, the agreement required Ririe to “[c]omply with OCS
requirements/recommendations, including any case/safety plan in effect.” It is clear
from Ririe’s testimony that she believed she had complied with this condition, as



   2
      See Dutton v. State, 970 P.2d 925, 928 (Alaska App. 1999) (citing Closson v. State,
812 P.2d 966, 970 (Alaska 1991)).
   3
       Id.
   4
       Anthony v. State, 329 P.3d 1027, 1032 (Alaska App. 2014); see also United States
v. Taylor, 961 F.3d 68, 81 (2nd Cir. 2020) (“We construe plea agreements strictly against
the government and do not hesitate to scrutinize the government’s conduct to ensure that it
comports with the highest standard of fairness.”) (quoting United States v. Wilson, 920 F.3d
155, 162 (2nd Cir. 2019)); United States v. Ligon, 937 F.3d 714, 718 (6th Cir. 2019)
(“Ambiguities in a plea agreement must be construed against the government.”) (quoting
United States v. Fitch, 282 F.3d 364, 367 (6th Cir. 2002)).
   5
       Dutton, 970 P.2d at 928.
   6
       Id.
   7
       Id. (citing Closson, 812 P.2d at 974).
                                           –9–                                         2677
confirmed by the dismissal of her child-in-need-of-aid case (and OCS’s non-
opposition to that dismissal). Ririe’s interpretation of this condition is further
supported by the municipal prosecutor’s email, the only extrinsic evidence of the
parties’ understanding of the agreement in the record. The prosecutor’s email strongly
suggests that the parties understood that dismissal of the OCS case within the nine
months contemplated by the deferred sentencing agreement would result in dismissal
of the criminal case.
             This interpretation of the deferred sentencing agreement is also consistent
with the terms of the agreed-upon conditional sentence. The agreed-upon conditional
sentence — which would only be imposed if Ririe was found to have violated the
agreement — consisted of a probationary sentence and various requirements to
“comply with OCS requirements/recommendations.” The sentence also included a
provision that Ririe have contact with D.R. “only as allowed/approved by OCS.” In
other words, the deferred sentencing agreement clearly contemplated that Ririe would
only be sentenced under the agreement if the OCS case was still ongoing.
             Given the dismissal of the OCS case, it is not clear why the Municipality
believed that Ririe was in violation of the terms of the deferred sentencing agreement.
Although the evidentiary hearing suggested that Ririe’s caseworker had quibbles about
Ririe’s compliance with certain OCS requirements and recommendations, it was
undisputed that OCS as an entity had non-opposed the dismissal of Ririe’s OCS case
and had returned full custody of her children to her. It was also undisputed that OCS
had changed their findings from “substantiated” to “not substantiated.”
             In any event, even assuming that dismissal of the OCS case did not
constitute compliance with the deferred sentencing agreement, we find no basis in the
record for the trial court’s finding of a material breach.

                                         – 10 –                                    2677
              In its written order, the district court found that Ririe had failed to
substantially comply with two OCS requirements — the mental health evaluation
component of the parenting assessment and the mental health evaluation of the sibling.
But the record does not support either finding.
              First, there is nothing in the record to suggest that the parenting
assessment was even part of the deferred sentencing agreement. It was undisputed that
Ririe had completed the psychological evaluation required for the parenting assessment
prior to the parties entering into the deferred sentencing agreement, and there was no
indication that Ririe had ever been told that the evaluation was incomplete or that she
had to redo the evaluation after the deferred sentencing agreement was made. Given
this undisputed record, it was error for the district court to conclude that Ririe’s alleged
failure to obtain adequate collateral information for the already completed evaluation
constituted a breach of the agreement.
              It was also error for the district court to find that Ririe’s handling of the
mental health evaluation for D.R.’s sibling constituted a material breach of the deferred
sentencing agreement. The district court found that Ririe had “not giv[en] OCS the
chance to provide collateral information” to the mental health professionals charged
with doing the evaluation. But this finding is not supported by the record. At the
evidentiary hearing, the caseworker testified that she had communicated with the
assessing agency regarding the evaluation and she did, in fact, have an opportunity to
provide collateral information to the agency. The caseworker’s actual complaint
appears to have been that Ririe had not done enough to secure the therapy that she
(i.e., the caseworker) believed the sibling needed. But it does not appear that OCS




                                           – 11 –                                      2677
shared the caseworker’s view.8 Nor is it clear what else Ririe was supposed to do to
fulfill this requirement.
             In sum, the record does not support the district court’s finding that Ririe
violated the deferred sentencing agreement. The Municipality’s allegations of a
material breach also appear to be premised on an unreasonable interpretation of the
deferred sentencing agreement. Given this record, we conclude that Ririe did not
violate the deferred sentencing agreement and that she is therefore entitled to withdraw
her plea.9


       Conclusion
             Ririe’s sentence is VACATED and this case is REMANDED to the district
court for withdrawal of Ririe’s plea and dismissal of her criminal case.




   8
      Indeed, there is nothing in the record to suggest that the sibling’s mental health
evaluation ever became a formal part of the case plan.
   9
        We note that the deferred sentencing agreement requires a $250 payment to the
Municipality. The parties do not discuss this condition. To the extent it has not yet been
paid, it should be paid before Ririe is allowed to withdraw her plea.
                                          – 12 –                                     2677